DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Comment
This application has a Track One Certification, and receives prioritized Examination.  Nothing in the prosecution file should contradict or otherwise interfere with continuing prioritization of the application through to issuance.
This continuation application claims priority under 35 U.S.C. 120 to U.S.
Patent Application Serial No. 16/786,698, which was filed in the U.S. Patent and
Trademark Office on February 10, 2020, which is a continuation application and
claimed priority under 35 U.S.C. 120 to U.S. Patent Application Serial No.
16/125,183, which was filed in the U.S. Patent and Trademark Office on September 7, 2618, now U.S. Patent No. 10,558,316, issued February 11, 2020, which is a
continuation application and claimed priority under 35 U.S.C. 120 to U.S. Patent
Application Serial No. 14/476,175, which was filed in the U.S. Patent and
Trademark Office on September 3, 2014, now U.S. Patent No. 10,126,905, issued
November 13, 2018, which claimed priority under 35 U.S.C. 119(a) to Korean Application Serial No. 10-2013-0105445, which was filed in the Korean Intellectual
Property Office on September 3, 2013.
	After a thorough examination and review of the claimed invention, and the prior prosecution file histories for the previous four issued applications, inclusive of the three listed above, and 16/786,642, which was filed February 10, 2020, that issued as U.S. and the electronic Terminal Disclosure filed September 1, 2021; and a final Information Disclosure Statement; and subject to the below Examiner’s Amendment, claims 1-6 and 14-20 are allowed.
Interview and Examiner’s Amendment
	Over the course of multiple telephonic messages sent and received on September 3, 2021, the Examiner communicated his review of the claimed invention, and the importance of a Track One Certification, to include a timely act on the last Official Reply, and Amendment filed September 1, but not posted to the Examiner until September 3.  The Examiner requests authorization to cancel the non-elected claims 7-13 in the application.
	Mr. Ryan Carter, Reg. No. 52,410, promptly responded to the Examiner, and authorized the following Examiner’s Amendment.  The Examiner is authorized to cancel the non-elected claims 7-13.

Examiner’s Amendment
	Please cancel claims 7-13 in their entirety in all versions of the claimed invention.
Claims 1-6 and 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	9-3-2021